Citation Nr: 0534777	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Board notes that at the abovementioned hearing the 
veteran indicated that he was withdrawing his appeal for 
service connection for post-traumatic stress disorder and was 
only pursuing a claim of service connection for bipolar 
disorder.  


FINDING OF FACT

Service connection for bipolar disorder was denied in an 
unappealed rating decision of August 1996; the evidence 
received since the August 1996 decision is cumulative or 
redundant of the evidence previously of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bipolar 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

The record reflects that through the August 2002 rating 
decision, the statement of the case, the May 2004 
supplemental statement of the case, and a March 2004 letter 
from the RO, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  VA is 
not required to provide a VA examination or obtain a medical 
opinion in connection with a claim to reopen.  See 38 C.F.R. 
§ 3.159 (c) .  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim to reopen.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in March 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

In an unappealed decision of August 1996, the RO denied 
service connection for bipolar disorder because there was no 
medical evidence showing that the veteran's bipolar disorder 
was incurred in or aggravated by active service, or that it 
was manifested to a compensable degree within one year 
following separation from service.  The evidence then of 
record included service medical records.  They show that the 
veteran underwent a psychiatric evaluation in July 1961 for a 
suspected anxiety reaction or emotional instability, but that 
no psychiatric disorder was diagnosed at that time.  He 
underwent another psychiatric evaluation in February 1963, at 
which time the diagnostic impression depressive reaction.  On 
the examination for discharge in September 1964, the 
veteran's psychiatric status was found to be normal.  The 
earliest post-service medical evidence of a psychiatric 
disorder was the report of the veteran's VA hospitalization 
in March and April 1991 showing that an adjustment disorder 
with mixed emotional features was diagnosed.  The veteran 
reported that his wife of 13 years had left him and that he 
felt depressed.  He gave a vague history of receiving 
psychiatric counseling but denied any history of mental 
illness.  The medical evidence previously of record initially 
documented a diagnosis of bipolar disorder in 1994.  The 
evidence previously of record included no medical evidence 
linking the veteran's bipolar disorder to his military 
service.  

The subsequently received evidence includes VA progress notes 
showing later treatment for bipolar disorder.  This evidence 
is essentially cumulative in nature.  None of the medical 
evidence added to the record suggests that the veteran's 
bipolar disorder was present within one year of the veteran's 
discharge from service or that the disorder is etiologically 
related to service.  At the Travel Board hearing the 
undersigned Veterans Law Judge agreed to keep the record open 
for 60 days after the hearing so that the veteran could 
submit nexus evidence.  No evidence was submitted.  None of 
the medical evidence added to the record is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

The evidence added to the record also includes the veteran's 
statements, to include the sworn testimony provided at the 
Travel Board hearing.  These statements are similar to 
statements provided in support of earlier claims.  They are 
essentially cumulative in nature.  

Accordingly, the Board concludes that new and material 
evidence has not been presented and reopening of the claim is 
not in order.  


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for service 
connection for bipolar disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


